DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/812,032 is responsive to communications filed on 10/07/2021, in reply to the Non-Final Rejection of 04/07/2021. Currently, claims 1-8, 10-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 3, this claim was rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the amendments to the claim are sufficient to overcome this claim rejection. The Examiner respectfully agrees. As such, the rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn.

In regard to claim 1, the Applicant submits that this claim has been amended to incorporate the claim limitations of the previously presented claim 9, which was indicated in the previous Office Action as containing allowable subject matter. As such, the Applicant submits that this claim is now in condition for allowance. The Examiner respectfully agrees. Thus, the rejection of claim 1 has been withdrawn.

In regard to claims 11 and 19, the Applicant submits that these claims have each been amended to incorporate the claim limitations of the previously presented claim 17, which was indicated in the previous Office Action as containing allowable subject matter. As such, the Applicant submits that these claims are now in condition for allowance. The Examiner respectfully agrees. Thus, the rejections of claims 11 and 19 have been withdrawn.

In regard to claims 2-8, 10, 12-16, 18, and 20, these claims are either directly or indirectly dependent upon the independent claims 1, 11, or 19, respectively. As such, since the arguments and 

Allowable Subject Matter

Claims 1-8, 10-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations found in these dependent claims, with specific regard to wherein the sample classifier randomly divides the sets of image samples into training and test samples, groups the training samples and group identifications of the sets of images into the neural network to obtain a grouping model, and comprises a cross-validator that validates the grouping model according to the sets of images in the test samples, and compares the accuracy of the grouping model to a threshold value, and randomly re-dividing the samples again until the grouping model is equal to or greater than the preset threshold to set the goods identification model. Additionally, the prior art does not teach or suggests a region proposal generator that inputs the images of each training sample into a region proposal network to generate region proposals, and maps those region proposals to a feature map of the last layer of convolution layers of the convolutional neural network, and generates feature maps, calculates proposal feature maps, and sends the maps into a classifier network to generate a classifier.

The closest prior art of reference, Fano et al. (U.S. Publication No. 2009/0063306), discloses image analysis techniques including object recognition analysis applied to images obtained by one or more cameras deployed within an inventory environment, and discloses a database with stored images and/or features and characteristics of images and the products that may be used by the object recognition software implemented by the analysis software as training data. However, Fano does not expressly disclose a group identification collector that inputs a plurality of real-time images into the goods identification model and acquires a plurality of group identifications corresponding to the plurality of real-

The next closest prior art of reference, Fisher et al. (U.S. Publication No. 2019/0156277), discloses image recognition engines that are implemented as deep learning algorithms such as convolutional neural networks which are trained using a training database, as well as identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, wherein the training database has a large collection of images for each of the different types. However, Fisher does not expressly disclose a group identification collector that inputs a plurality of real-time images into the goods identification model and acquires a plurality of group identifications corresponding to the plurality of real-time images as a possibility conclusion; and an identification credibility calculator that calculates a ratio of the number of each group identification in the possibility conclusion to the total number of all group identifications in the possibility conclusion, wherein the ratio is a credibility of each group identification, and a type and/or quantity of the goods corresponding to a group identification with a maximum credibility is the type and/or the quantity of the goods displayed in the real-time images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488